Exhibit 10.1
AMENDMENT TO THE F.N.B. CORPORATION
RESTRICTED STOCK AGREEMENT
DATED JANUARY 19, 2005
(2001 Incentive Plan)
This Amendment to the Restricted Stock Agreement ( “Amended Agreement”) is made
and entered into as of January 21, 2009 between F.N.B. Corporation, a Florida
corporation (the “Company”), and
                                                             (the “Employee”).
WITNESSETH:
WHEREAS, on January 19, 2005 the Company and Employee entered into a Restricted
Stock Agreement (the “Agreement”) in connection with the grant of
                     shares of the Company’s Common Stock, par value $.01 per
share (the “Shares”) to Employee.
WHEREAS, the terms of the Agreement provided that all of the shares will fully
vest on January 18, 2010 (“Vesting Date”) if the Company’s return on average
tangible equity performance during the calendar year beginning on January 1,
2008 and ending on December 31, 2008 (the “Performance Period”) is within the
Top Quartile of the financial performance of certain peer financial
institutions.
WHEREAS, the Agreement provides that the Company’s return on average equity for
the Performance Period be within the Top Quartile as measured in comparison to
the financial performance of the Company’s peer group return on average tangible
equity performance for the twelve month period beginning on October 1, 2007 and
ending on September 30, 2008.
WHEREAS, in view of significant economic circumstances which have adversely
impacted the banking and financial sectors of the United States economy the
Company’s Compensation Committee desires to modify the Agreement in order to
align the Company’s and the peer group Performance Periods and change the date
on which the Shares awarded under the Agreements either vest or lapse.
WHEREAS, the Company’s Compensation Committee desires to amend the Agreement to
change the vesting or lapse date to February 28, 2009 and to align the
Performance Period for the Company and the peer financial institutions so that
both Performance Periods begin on January 1, 2008 and end on December 31, 2008.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees as follows:

1



--------------------------------------------------------------------------------



 



Section 1(a) Amendment
The Agreement between the Company and the Employee is hereby amended as set
forth below:
Effective January 21, 2009 paragraph 2(a)(i) and (ii) are amended in their
entirety to read as follows:

  2.   Terms and Conditions. The grant of Shares shall be subject to the terms
described herein.

(a) Vesting and Forfeiture
The Employee’s right to the Shares will vest and become exercisable and
transferable, subject to the following conditions:

  (i)   All of the Shares shall fully vest on February 28, 2009 (“Vesting Date”)
if during the one year period beginning on
January 1, 2008 and ending on December 31, 2008 (the “Performance Period”), the
Company’s return on average tangible equity (“ROATE”) performance is within the
Top Quartile of peer financial institutions as described in Section 2(a)(ii)
herein (“Accrued Shares”), and if the Employee has been continuously employed by
the Company or any of its affiliates from the date of this Agreement through the
Vesting Date, or on an earlier date in the event of a “Change in Control” or
“Termination of Employment” in accordance with Section 2(a)(iii) and Section
2(d) herein, respectively.     (ii)   For purposes of this Agreement the ROATE
shall be calculated by taking the Company’s net income for 2008, adjusted for
after-tax effect of the amortization of the Company’s intangible assets, divided
by the Company’s average shareholders’ equity for 2008, minus the Company’s
average intangible assets for 2008. Also, for purposes of this Amended Agreement
the term “Top Quartile” shall mean that the Company’s ROATE performance for the
twelve (12) month period ending December 31, 2008 meets or exceeds the 75th
percentile of the ROATE of the surviving financial institutions for the twelve
(12) month period ending on December 31, 2008, from the list of peer financial
institutions and bank holding companies identified in Schedule 1 attached
hereto, as approved by the Compensation Committee (“ROATE Performance Goal).

2



--------------------------------------------------------------------------------



 



Section 2. Miscellaneous

  (a)   Except as modified by this Amended Agreement, all terms, conditions,
covenants, rights and remedies contained in the Agreement and any documents
executed in connection therewith shall remain in full force and effect and
continue to remain valid and enforceable.     (b)   This Amended Agreement
represents the entire contract between the parties and no waiver, change, or
modification of any part hereof shall be binding on either party unless in
writing and signed by both parties.

IN WITNESS WHEREOF, the Company has caused this Amendment to the F.N.B.
Corporation Restricted Stock Agreement, dated December 23, 2005, to be executed
in its name and on its behalf, effective as of the date provided herein.

                  EMPLOYEE   F.N.B. CORPORATION    
 
                Consented to and acknowledged by   BY:        
 
         
 
Robert V. New, Jr.    
 
          President and Chief Executive Officer                  
 
               
Date:
               
 
               

3



--------------------------------------------------------------------------------



 



AMENDMENT TO THE F.N.B. CORPORATION
RESTRICTED STOCK AGREEMENT
DATED DECEMBER 23, 2005
(2001 Incentive Plan)
This Amendment to the Restricted Stock Agreement ( “Amended Agreement”) is made
and entered into as of January 21, 2009 between F.N.B. Corporation, a Florida
corporation (the “Company”), and
                                                             (the “Employee”).
WITNESSETH:
WHEREAS, on December 23, 2005 the Company and Employee entered into a Restricted
Stock Agreement (the “Agreement”) in connection with the grant of
                     shares of the Company’s Common Stock, par value $.01 per
share (the “Shares”) to Employee.
WHEREAS, the terms of the Agreement provided that all of the shares will fully
vest on January 18, 2010 (“Vesting Date”) if the Company’s return on average
tangible equity performance during the calendar year beginning on January 1,
2008 and ending on December 31, 2008 (the “Performance Period”) is within the
Top Quartile of the financial performance of certain peer financial
institutions.
WHEREAS, the Agreement provides that the Company’s return on average equity for
the Performance Period be within the Top Quartile as measured in comparison to
the financial performance of the Company’s peer group return on average tangible
equity performance for the twelve month period beginning on October 1, 2007 and
ending on September 30, 2008.
WHEREAS, in view of significant economic circumstances which have adversely
impacted the banking and financial sectors of the United States economy the
Company’s Compensation Committee desires to modify the Agreement in order to
align the Company’s and the peer group Performance Periods and change the date
on which the Shares awarded under the Agreements either vest or lapse.
WHEREAS, the Company’s Compensation Committee desires to amend the Agreement to
change the vesting or lapse date to February 28, 2009 and to align the
Performance Period for the Company and the peer financial institutions so that
both Performance Periods begin on January 1, 2008 and end on December 31, 2008.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees as follows:
Section 1(a) Amendment
The Agreement between the Company and the Employee is hereby amended as set
forth below:

4



--------------------------------------------------------------------------------



 



Effective January 21, 2009 paragraph 2(a)(i) and (ii) are amended in their
entirety to read as follows:

  2.   Terms and Conditions. The grant of Shares shall be subject to the terms
described herein.

(a) Vesting and Forfeiture
The Employee’s right to the Shares will vest and become exercisable and
transferable, subject to the following conditions:

  (i)   All of the Shares shall fully vest on February 28, 2009 (“Vesting Date”)
if during the one year period beginning on
January 1, 2008 and ending on December 31, 2008 (the “Performance Period”), the
Company’s return on average tangible equity (“ROATE”) performance is within the
Top Quartile of peer financial institutions as described in Section 2(a)(ii)
herein (“Accrued Shares”), and if the Employee has been continuously employed by
the Company or any of its affiliates from the date of this Agreement through the
Vesting Date, or on an earlier date in the event of a “Change in Control” or
“Termination of Employment” in accordance with Section 2(a)(iii) and Section
2(d) herein, respectively.     (ii)   For purposes of this Agreement the ROATE
shall be calculated by taking the Company’s net income for 2008, adjusted for
after-tax effect of the amortization of the Company’s intangible assets, divided
by the Company’s average shareholders’ equity for 2008, minus the Company’s
average intangible assets for 2008. Also, for purposes of this Amended Agreement
the term “Top Quartile” shall mean that the Company’s ROATE performance for the
twelve (12) month period ending December 31, 2008 meets or exceeds the 75th
percentile of the ROATE of the surviving financial institutions for the twelve
(12) month period ending on December 31, 2008, from the list of peer financial
institutions and bank holding companies identified in Schedule 1 attached
hereto, as approved by the Compensation Committee (“ROATE Performance Goal).

Section 2. Miscellaneous

  (a)   Except as modified by this Amended Agreement, all terms, conditions,
covenants, rights and remedies contained in the Agreement and any documents
executed in connection therewith shall remain in full force and

5



--------------------------------------------------------------------------------



 



      effect and continue to remain valid and enforceable.     (c)   This
Amended Agreement represents the entire contract between the parties and no
waiver, change, or modification of any part hereof shall be binding on either
party unless in writing and signed by both parties.

IN WITNESS WHEREOF, the Company has caused this Amendment to the F.N.B.
Corporation Restricted Stock Agreement, dated December 23, 2005, to be executed
in its name and on its behalf, effective as of the date provided herein.

                  EMPLOYEE   F.N.B. CORPORATION    
 
                Consented to and acknowledged by   BY:        
 
         
 
Robert V. New, Jr.    
 
          President and Chief Executive Officer                  
Officer
           
 
               
Date:
               
 
 
 
           

6



--------------------------------------------------------------------------------



 



AMENDMENT TO THE F.N.B. CORPORATION
RESTRICTED STOCK AGREEMENT
DATED DECEMBER 23, 2005
(2001 Incentive Plan)
This Amendment to the Restricted Stock Agreement ( “Amended Agreement”) is made
and entered into as of January 21, 2009 between F.N.B. Corporation, a Florida
corporation (the “Company”), and
                                                             (the “Employee”).
WITNESSETH:
WHEREAS, on December 23, 2005 the Company and Employee entered into a Restricted
Stock Agreement (the “Agreement”) in connection with the grant of
                     shares of the Company’s Common Stock, par value $.01 per
share (the “Shares”) to Employee.
WHEREAS, the terms of the Agreement provided that all of the shares will fully
vest on January 18, 2010 (“Vesting Date”) if the Company’s return on average
tangible equity performance during the calendar year beginning on January 1,
2009 and ending on December 31, 2009 (the “Performance Period”) is within the
Top Quartile of the financial performance of certain peer financial
institutions.
WHEREAS, the Agreement provides that the Company’s return on average equity for
the Performance Period be within the Top Quartile as measured in comparison to
the financial performance of the Company’s peer group return on average tangible
equity performance for the twelve month period beginning on October 1, 2008 and
ending on September 30, 2009.
WHEREAS, in view of significant economic circumstances which have adversely
impacted the banking and financial sectors of the United States economy the
Company’s Compensation Committee desires to modify the Agreement in order to
align the Company’s and the peer group Performance Periods and change the date
on which the Shares awarded under the Agreements either vest or lapse.
WHEREAS, the Company’s Compensation Committee desires to amend the Agreement to
change the vesting or lapse date to February 28, 2010 and to align the
Performance Period for the Company and the peer financial institutions so that
both Performance Periods begin on January 1, 2009 and end on December 31, 2009.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees as follows:
Section 1(a) Amendment
The Agreement between the Company and the Employee is hereby amended as set
forth below:

7



--------------------------------------------------------------------------------



 



Effective January 21, 2009 paragraph 2(a)(i) and (ii) are amended in their
entirety to read as follows:

  2.   Terms and Conditions. The grant of Shares shall be subject to the terms
described herein.

(a) Vesting and Forfeiture
The Employee’s right to the Shares will vest and become exercisable and
transferable, subject to the following conditions:

  (i)   All of the Shares shall fully vest on February 28, 2010 (“Vesting Date”)
if during the one year period beginning on
January 1, 2008 and ending on December 31, 2009 (the “Performance Period”), the
Company’s return on average tangible equity (“ROATE”) performance is within the
Top Quartile of peer financial institutions as described in Section 2(a)(ii)
herein (“Accrued Shares”), and if the Employee has been continuously employed by
the Company or any of its affiliates from the date of this Agreement through the
Vesting Date, or on an earlier date in the event of a “Change in Control” or
“Termination of Employment” in accordance with Section 2(a)(iii) and Section
2(d) herein, respectively.     (ii)   For purposes of this Agreement the ROATE
shall be calculated by taking the Company’s net income for 2008, adjusted for
after-tax effect of the amortization of the Company’s intangible assets, divided
by the Company’s average shareholders’ equity for 2008, minus the Company’s
average intangible assets for 2009. Also, for purposes of this Amended Agreement
the term “Top Quartile” shall mean that the Company’s ROATE performance for the
twelve (12) month period ending December 31, 2009 meets or exceeds the 75th
percentile of the ROATE of the surviving financial institutions for the twelve
(12) month period ending on December 31, 2009, from the list of peer financial
institutions and bank holding companies identified in Schedule 1 attached
hereto, as approved by the Compensation Committee (“ROATE Performance Goal).

Section 2. Miscellaneous

  (a)   Except as modified by this Amended Agreement, all terms, conditions,
covenants, rights and remedies contained in the Agreement and any documents
executed in connection therewith shall remain in full force and

8



--------------------------------------------------------------------------------



 



      effect and continue to remain valid and enforceable.     (d)   This
Amended Agreement represents the entire contract between the parties and no
waiver, change, or modification of any part hereof shall be binding on either
party unless in writing and signed by both parties.

IN WITNESS WHEREOF, the Company has caused this Amendment to the F.N.B.
Corporation Restricted Stock Agreement, dated December 23, 2005, to be executed
in its name and on its behalf, effective as of the date provided herein.

                  EMPLOYEE   F.N.B. CORPORATION    
 
                Consented to and acknowledged by   BY:                 Robert V.
New, Jr.    
 
          President and Chief Executive Officer                  
Officer
           
 
               
Date:
               
 
 
 
           

9